HENLEY, Senior Circuit Judge,
dissenting and concurring.
While in main I agree with the court’s reasoning, I cannot agree that the statements made by Mossberg in 1972 constituted actionable misrepresentations. The Hospital’s representatives were knowledgeable about Medicaid reimbursement, and the relationship of the parties was, over this issue at least, adversarial. Travelers’ assertion that the Hospital’s position was wrong, standing alone, does not seem to be a justifiable reason for refraining from further action. Without justifiable reliance, there is no actionable fraudulent misrepresentation. E.g., Berg v. Xerxes-Southdale Office Building Co., 290 N.W.2d 612, 616 (Minn. 1980).
However, Mossberg’s statement in 1977 concerning the years which would be reopened does seem to me to constitute fraudulent misrepresentation.1 The district court found that Mossberg agreed to reimburse the Hospital for past years if the PRRB found in favor of the Hospital for 1976. The misrepresentation was Mossberg’s implicit statement that the Hospital need take no further steps to protect its rights regarding claims for other years. Absent the fraudulent inducement, the Hospital could have filed formally to reopen some past years. Swanson v. Domning, 251 Minn. 110, 86 N.W.2d 716, 720 (1957).
However, there are time limits on reopened past filings, and Travelers’ misrepresentation does not give the Hospital more rights than it would have had absent the misrepresentation. In other words, absent the misrepresentation, the Hospital would have reopened every year possible, and the misrepresentation, regardless of its actual content, does not now give the Hospital the right to reopen for claims that would have been time-barred at the time of the misrepresentation. As to those years, the Hospital simply was not defrauded of anything.
The question of what years could have been reopened in 1977 is one of some complexity, and the regulations do not clearly address the situation as I see it. See 42 C.F.R. § 405.453(f)(2)(i) (1982); 42 C.F.R. § 405.1885(a) (1982); Athens Community Hospital, Inc. v. Schweiker, 686 F.2d 989 (D.C.Cir.1982). Since the issue is not discussed or reached by the court’s opinion,2 there is no reason for me to address it in this opinion. Suffice it to say that insofar as the court’s decision results in reimbursement of the Hospital for claims that could have been reopened in 1977, I concur, and insofar as it reimburses the Hospital for claims time-barred in 1977, I dissent.

. The Hospital might also be able to recover under a quasi-contract theory.


. The majority’s opinion does mention the timeliness problem, supra pages 1009-1010, but in the context of the district court’s finding of fact that Mossberg’s misrepresentation covered all past years, not just years that were open. I do not disagree with that finding, but I do not find it dispositive of the issue of what claims the Hospital may reopen in an action sounding in tort.